Exhibit 10.3

 

 [noble_8k-ex1003image1.jpg]

 



   

 

 

[noble_8k-ex1003image2.jpg] 

 



   

 

 

 

[noble_8k-ex1003image3.jpg]

 

 



   

 

 

 

TERMS AND CONDITIONS & RULES AND REGULATIONS

 

IT IS AGREED as follows between the Parties:

 

1.    DEFINITIONS AND INTERPRETATION

 

1.1       In this Agreement, unless there is something in the subject or context
inconsistent therewith:

 

"Ancillary Fee" has the meaning ascribed to it in Clause 4.1.2;

 

"Ancillary Services" means such services set out in the Form, together with the
charges for each of such services;

 

"Business Day" means a day (other than a Saturday, a Sunday or a public holiday
in Singapore) on which banks are open for normal banking business in Singapore;

 

"Company" means Neo & Partners Global Private Limited;

 

"Confidential Information" has the meaning ascribed to it in Clause 9;

 

"Core Services" means the services set out in the Form;

 

"Disclosing Party" has the meaning ascribed to it in Clause 9;

 

"Fees" means collectively the Monthly Fee and the Ancillary Fee;

 

"Monthly Fee" has the meaning ascribed to it in Clause 4.1.1

 

"Office" means the space at 1 Raffles Place, #33-02, One Raffles Place Tower 1,
Singapore 048616 designated to the Client under this Agreement, including the
furniture, fixtures and fittings and services listed under "Core
Services",'Boardroom","Server Room/LAN" and "Common Areas" as described in the
Form;

 

"Parties" means collectively the Company and the Client and

 

"Party" shall refer to either of them;

 

"Premises" means the office space at 1 Raffles Place, #33-02, One Raffles Place
Tower 1, Singapore 048616;

 

"Recipient" has the meaning ascribed to it in Clause 9;

 

"Representatives" has the meaning ascribed to it in Clause 9.2.2;

 

"8$" means the lawful currency of Singapore; and

 

"Term" means such period commencing on the date of this Agreement and ending on
such date in accordance with the First Schedule whereby this Agreement is
terminated in accordance with  Clause 8 respectively.

 

1.2 The headings in this Agreement are for ease of reference only and shall not
be taken into account in the construction or interpretation of any provision to
which they refer.

 

1.3 In this Agreement, except where the context otherwise requires:

 

 

 



 1 

 

 

1.3.1words importing the singular shall include the plural and vice versa, words
importing the masculine gender shall include the feminine and neuter genders and
vice versa, and 'person" shall include any natural person, firm, partnership,
joint venture, company, organisation, association, trust, government or
governmental sub-division or agency, or any other entity, whether acting in an
individual, fiduciary or other capacity;

1.3.2the expression "this Agreement" or any similar expression  shall mean the
Form, this Terms and Conditions, Rules and Regulations and the Schedules and any
amendment modification or supplemental written agreement thereto as may be in
force from time to time or any time in accordance with the terms and conditions
set out herein;

1.3.3references to Clauses and Schedules are, unless otherwise   stated, to
clauses of and schedules to this Agreement; 1.3.4 the Schedules form part of
this Terms and Conditions and have the same force and effect as if expressly set
out in the   body of this Agreement;

1.3.5if any period of time is specified from a given day or the day of a given
act or event, it is to be calculated exclusive of that day and if any time limit
falls on a day which is not a Business Day then that time limit is deemed to
only expire on the next Business Day;

1.3.6any reference to a statutory provision shall include such provision and any
regulations made in pursuance thereof as from time to time amended, extended or
re-enacted whether before or after the date of this Agreement so far as such
modification, extension or re-enactment applies or is capable of applying to any
transactions contemplated under this Agreement and (so far as liability
thereunder may exist or can arise) shall include also any past statutory
provisions or regulations (as from time to time amended or re-enacted) which
such provisions or regulations have directly or indirectly replace;

1.3.7words denoting an obligation on a Party to any act, matter or thing,
include an obligation to procure that it be done, and words placing a Party
under a restriction, include an obligation not to permit infringement, default
or breach of the restriction; and

1.3.8the contra proferentum rule shall not apply in the construction or
interpretation of this Agreement and the language in all parts of this Agreement
shall be construed and interpreted as a whole and neither strictly for nor
against any of the Parties to this Agreement.

 

1.4 References in this Agreement to the Parties shall include their respective
heirs, successors in title, permitted assigns and personal representatives.

 

2.    BUSINESS OF THE COMPANY

 

2.1 The Company carries on the business of providing dedicated trade desk office
workspace with additional customisable trading platforms and other related
ancillary services.

 

2.2 The Company has agreed to provide and the Client has agreed to pay for the
Office and such Ancillary Services (as and when requested for by the Client) on
the terms and subject to the conditions set out in this Agreement.

 

3.    USE OF OFFICE AND PROVISION OF SERVICES

 

3.1 For the Term of this Agreement the Company agrees to grant the Client use of
the Office from 1st June 2018 (or such other date as agreed between the Parties)
and to provide such other Ancillary Services to the Client, as and when
requested by the Client in accordance with the terms of this Agreement.

 

3.2 The Office will be available for the Client's use 24 hours a day, seven (7)
days a week.

 

3.3 The Parties acknowledge that this Agreement is an agreement for the
provision of a temporary use of an office trade desk space with a complete suite
of trading facilities and services. This Agreement does not constitute any
tenancy, tenancy interest, leasehold estate or other real property interest and
it shall not entitle the Client to exclusive possession of the Office.

 

3.4 The Company shall maintain the Office in dean condition and good state of
repair and shall perform the Ancillary Services with reasonable care and skill.

 

 

 



 2 

 

 

4.    FEES

 

4.1       Unless otherwise specified in the Form in consideration of the Company
granting the Client use of the Office and providing such Ancillary Services in
accordance with this Agreement, for and during the Term of this Agreement, the
Client shall pay the Company:

 

4.1.1A monthly fee of S$ 24 000, before GST for the use of the Office (the
"Monthly Feel and

4.1.2a fee for such Ancillary Services (the "Ancillary Fee") as requested by the
Client and agreed to be provided by the Company to the Client.

 

4.2       For the avoidance of doubt, should the Client commences use of the
Office on a day other than the first day of the month, the Client shall only be
liable to pay such pro-rata amount of the Monthly Fees for any period less than
one (1) month.

 

4.3       The Monthly Fees shall be paid to the Company on the first Business
Day of each and every succeeding calendar month by way of electronic bank
transfer to the Company's designated bank account, details of which are set out
below:

 

Account Holder's Name: Neo & Partners Global Private Limited

Account Number: 686-338617-001

Bank Name: OCBC Bank Bank Address: 65 Chulia Street, OCBC Centre, Singapore
049513

SWIFT/BIC Code: OCBCSGSG

Bank Code: 7339

Branch Code: 686

 

4.4       Where the Client subscribes to any of the Ancillary Services, payment
of the Ancillary Fee shall only be made by the Client on receipt from the
Company of an invoice for this purpose. Invoices should be marked for the
attention of the Contact Person stated in the Form. Payment to the Company shall
be due no later than seven (7) Business Days from the Client's receipt of the
invoice.

 

4.5       If the Client does not pay the Fees within 7 Business Days after the
due date (whether or not formally demanded), the Client shall be liable to pay
interest of 10% on that sum from the date the sum is due until the date the sum
is paid. The Company also reserves the right to withhold the providing of
Ancillary Services to the Client or denying the Client access to the Office
while there are Fees outstanding for more than 7 Business Days and/or interest
or where the Client is in breach of its obligations hereunder this Agreement.

 

4.6       Nothing in Clause 4.6 entitles the Client to withhold or delay any
payment or affects or derogates from the rights of the Company in relation to
non-payment.

 

4.7       Any sums due or owing under this Agreement by the Client to the
Company are to be paid by the Client in full, net of any bank charges, taxes,
administrative charges or foreign exchange expenses (if any).

 

4.8       Invoices are deemed accepted if not disputed with detailed evidence of
the dispute within 7 days of the date of the invoice. If disputed the Client
must still pay the undisputed portion of the invoice by the due date.

 

5.0 SECURITY DEPOSIT

 

5.1       The Client shall on acceptance of this Agreement, pay to the Company a
security deposit of S$ 72,000 (the "Security Deposit") within three (3) Business
Days from the date of this Agreement.

 

5.2       In the event the Client wishes to terminate this Agreement before
expiry of the date of this Agreement, the Security Deposit will be forfeited by
the Client.

 

 

 



 3 

 

 

5.3       The Client shall pay to and maintain with the Company the Security
Deposit, up to and including the date of the termination of the Term:

 

5.3.1as security for compliance by the Client of all the provisions in this
Agreement;

5.3.2to secure and indemnify the Company against

(i)any loss or damage resulting from any default by the Client of its
obligations under this Agreement and

(ii)any successful claim by the Company at any time against the Client in
relation to any matter arising out of or in connection with this Agreement.

 

5.4       If any default by the Client of its obligations hereunder occurs, the
Company is entitled to apply the whole or part of the Security Deposit in or
towards:

 

5.4.1making good any loss or damage sustained by the Company as a result of that
default in any manner as may be reasonably required by the Company, and

5.4.2repayment of any expense reasonably incurred by the Company in making good
the loss and damage, in any manner as may be reasonably prescribed by the
Company.

 

5.5       For the avoidance of doubt, the giving of the Security Deposit or any
deduction from the Security Deposit by the Company shall not relieve the Client
from any of its obligations under this Agreement or act as a waiver or otherwise
limit the Company's right to recover amounts not covered by the Security Deposit
against the Client for any breach of its obligations under this Agreement.

 

5.6       The Client shall not set-off any part of the Security Deposit against
any Fees owed by the Client to the Company or any sums payable by the Client
under this Agreement against the Security Deposit.

 

5.7       If from time to time during the Term, the Security Deposit increases
in amount by agreement between the Parties, the Client shall pay such increase
in the Security Deposit within seven (7) Business Days of the receipt of written
notice from the Company notifying the Client of the amount of such increase
payable.

 

5.8       Upon the termination of this Agreement, the Company shall repay the
Security Deposit to the Client (without interest and after proper deductions by
the Company) within 30 Business Days of the termination date of the Agreement,
if the Client has then paid all sums owing and performed all other obligations
under this Agreement to the satisfaction of the Company.

 

5.9       The rights of the Company under this Clause 5 are in addition to and
will not affect the other rights of the Company under this Agreement.

 

5.10      If the Fees are increased in accordance with provisions of this
Agreement then the Security Deposit shall be increased proportionately and the
Client shall pay such increase in the Deposit within fourteen (14) days of the
receipt of written notice from the company notifying the Client of the amount of
such increase payable. The amount of such increase payable by the Client as
specified in the Company's said notice shall be accepted by the Client as
correct final and conclusive save for manifest error.

 

6. RULES OF USE

 

6.1       The Office shall be used by the Client for corporate business purposes
only and such other use as is normally incident thereto and for no other
purpose.

 

6.2       The Client agrees with the Company that it will observe all the Rules
and Regulations relating to the occupation and use of the Office and the
Ancillary Services.

 

6.3       The Company reserves the right to amend, delete and insert new rules
and regulations from time to time, at its reasonable discretion upon written
notice to Client.

 

 

 



 4 

 

   

7. HEAD LEASE

 

7.1       The Client acknowledges that this Agreement is subject and subordinate
to the terms of the Company's head lease and any other documents or provisions
binding on the Company or the Company's use of the Premises.

 

7.2       The Parties agree that this Agreement is dependent and conditional
upon the head lease. The Company will use its best endeavours to ensure that the
head lease remains in effect and it performs its obligations under such lease
and represents and warrants that it is permitted to provide the services set out
in this Agreement. If the head lease is terminated for any reason whatsoever,
the Company may terminate this Agreement giving Client as much notice as is
possible in accordance with the head lease, without compensation to the Client
and the rights under this Agreement shall immediately terminate without
prejudice to any antecedent rights which has arisen prior to such termination.
Company shall refund the unused portions of any Monthly Fees to the Client
within 14 days of such 7.3 termination. The Client shall comply with all acts,
legislation, regulations as required by the head lease and comply with any
regulations or procedures issues or required by the Company under the head
lease.

 

8. TERMINATION

 

8.1       Either Party may terminate this Agreement by giving to the other Party
three (3) months' notice in writing.

 

8.2       Without prejudice to Clause 8.1, the Company shall have the right to
terminate this Agreement immediately by notice in writing to the Client upon the
happening of any of the following events: 8.2.1 The Client fails to pay the
amounts set out in Clauses 4.1 after a period of (7) Business Days after the due
date for such payments.

 

8.2.2There is a material breach by the Client of any of the covenants,
obligations or stipulations to be performed or observed by under this Agreement
after having received written warning from the Company and not having remedied
the breach within 14 days of such warning.

8.2.3The Client is unable to pay his debts as and when they fall due or if the
Client has no reasonable prospects of being able to pay his debts.

8.2.4The Client has petitioned for a bankruptcy petition or has a bankruptcy
order made against the Client.

8.2.5The Client is guilty of conduct tending to bring himself or the Company
into disrepute.

8.2.6Any material, non-vexatious claim, action or proceeding is commenced
against the Client.

 

8.3       Upon terminating this Agreement in accordance with the provisions
herein:

 

8.3.1all amounts payable by the Client, or refunds to the Client of unused
portions of the Monthly Fees will become immediately due and payable, including
but without limitation, the Fees or such other fees payable in relation to this
Agreement and 8.3.2 the Parties shall be released and discharged from their
respective obligations to each other under this Agreement save for any rights
and liabilities accrued on or prior to such termination, provided that any
liability of any Party in respect of its covenants or undertakings hereunder
prior to such termination shall be in addition to any other remedies to which
the non-defaulting Party may be entitled at law or in equity.

   

9. CONFIDENTIALITY

 

9.1       Each Party hereby agrees that the existence, subject matter and
contents of this Agreement as well as any and all other information being
delivered or disclosed (whether orally, in writing or in electronic form) by one
Party ("Disclosing Party") to the other Party ("Recipient") in connection with
this Agreement or the Office or the Ancillary Services shall be deemed to be
confidential and proprietary ("Confidential Information"), unless specifically
designated by the Disclosing Party at the time of disclosure to be
non-confidential or non-proprietary.

 

9.2       The Recipient shall treat and shall cause its Representatives (as
hereinafter defined) to treat, such Confidential Information as confidential and
shall not

 

 

 



 5 

 

 

9.2.1use such Confidential Information for any purpose (whether commercial or
non-commercial) other than for the purposes of the transactions contemplated
under this Agreement; or

9.2.2divulge or disclose (directly or indirectly) such Confidential Information
to any other person (other than to its officers, directors, employees and
advisors who reasonably require access to such Confidential Information on a
need-to-know basis for the purposes of the transactions contemplated under this
Agreement (the "Representatives").

 

9.3       The restrictions and obligations contained in this Clause shall not
apply when:

 

9.3.1such Confidential Information is disclosed as required by law or by way of
an action or order of court or any requirement of legal process, regulation or
governmental or quasi-governmental order, decree, regulation or rule;





9.3.2such Confidential Information is in the public domain or subsequently falls
within the public domain through no breach of this Agreement by the Recipient or
its Representatives;

9.3.3such Confidential Information can be demonstrated by the Recipient to
already be in its possession prior to a disclosure by the Disclosing Party;

9.3.4such Confidential Information is lawfully received by the Recipient without
any obligation of confidentiality from a third party who in turn also has an
independent right to disclose such Confidential Information; or

9.3.5the Disclosing Party has agreed in writing that such Confidential
Information may be disclosed by the Recipient.

 

9.4       The Recipient shall promptly notify the Disclosing Party in writing
(prior to disclosure if reasonably practicable and permitted to do so) if the
Recipient discloses any Confidential Information pursuant to Clause 9.3.1. Such
notification shall include without limitation a detailed account of the
Confidential Information disclosed.

 

9.5       The provisions of this Clause 9 shall survive the termination of this
Agreement and shall be in full force and effect for three years following the
termination of this Agreement.

 

10.    INDEMNITY

 

10.1       Each Party shall indemnify the other against all claims, demands,
actions, proceedings, judgements, damages, losses, costs and expenses of any
nature which such other Party may suffer or incur for death, injury, loss and
damage caused, directly or indirectly by:

 

10.1.1any act or thing done or caused to be done by the Party in the Office or
in connection with the Ancillary Services or the Agreement; or

10.1.2any default by the Party in complying with the provisions of this
Agreement.

 

10.2       The Client shall indemnify the Company against all claims, demands,
actions, proceedings, judgements, damages, losses, costs and expenses of any
nature which the Company may suffer or incur for death, injury, loss and damage
caused, directly or indirectly by the wilful or grossly negligent misconduct,
use or occupation of the Office by the Client or by any of the Client's
employees, agents or permitted occupiers.

 

11.    LIMITATION OF COMPANY'S LIABILITY

 

11.1       Notwithstanding anything contained in this Agreement, the Company
shall not be liable or responsible to the Client, its employees, agents or other
permitted occupiers and the Client shall not claim against the Company for any
injury, loss or damage resulting from:

 

11.1.1the acts or omissions of the Company's employees or agents, persons using
the Office or the Ancillary Services provided by the Company, or other persons
using any part of the Office;

11.1.2any failure or inability of or delay by the Company in fulfilling any of
its obligations under this Agreement; or

11.1.3any failure or inability of or delay by the Company to provide, or
interruption in or inadequate supply of utilities, air-conditioning or lighting
to the Office;

 

except for such loss or damage arising from the wilful or grossly negligent
misconduct of the Company, its agents, or employees.

 

 

 



 6 

 

 

11.2       For the avoidance of doubt and without prejudice to the generality of
the foregoing, no Party shall in any event be liable to the other Party for any
special or consequential loss, including but not limited to loss of profits,
loss of goodwill or loss of business opportunity or for punitive damages.

 

12.    FORCE MAJUERE

 

No Party shall be liable to the other for any partial or nonperformance of its
obligations hereunder by reason of any cause beyond the Party's reasonable
control, including without limitation any breakdown, delay, malfunction or
failure of transmission, communication or computer facilities, act of terrorism,
acts of God, acts and regulations of any governmental authorities of relevant
jurisdiction or the failure by the relevant broker or agent, dealer, market,
clearing house or regulatory organisation, for any reason to perform its
obligations.

 

13.    NOTICES

 

13.1       Each notice or communication (each a "Notice") required or permitted
under this Agreement shall be:

 

13.1.1in writing;

13.1.2signed for the Party giving it by the Party's authorised officer, attorney
or, solicitor, and

13.1.3delivered personally to the Party to whom it is addressed, or left at or
sent by courier or prepaid registered post to the Party's address, or sent by
email to the Party's email address, given in the Form.

 

13.2       A Notice is taken as given by the sender and received by the intended
recipient:

 

13.2.1if delivered personally or by courier, upon delivery and receipt of a
written acknowledgement thereof;

13.2.2if posted to an address within Singapore, [three (3)] Business Days after
posting;

13.2.3if posted to an address outside Singapore, [seven (7)] Business Days after
posting; and

13.2.4if sent by email, at time of delivery to the recipient's computer, but if
delivery or receipt is on a day which is not a Business Day or is after 5.00 pm
at the place of delivery or receipt, it is taken as given at 9.00 am on the next
Business Day.

 

13.3       A Party may change its address or email address for Notices by giving
written notice to the other Party.

 

14.    GENERAL

 

14.1 Costs and Expense: Each Party shall bear and pay for its own respective
legal, professional and other costs and expenses incurred under or in connection
with the negotiation, preparation and execution of this Agreement.

 

14.2 Variation: Subject to the terms of this Agreement, no alterations or
modifications to the terms of this Agreement will be binding upon either the
Company or the Client unless made in writing and signed by both Parties.

 

14.3 Entire Agreement: This Agreement constitutes the entire and final
expression of agreement between the Parties pertaining to the subject matter
hereof and supersedes all prior and contemporaneous negotiations or
understanding of the Parties whether written, oral or otherwise, in connection
therewith.

 

14.4 Severability: If any term or provision of this Agreement is to any extent
held by a court or other tribunal to be invalid, void or unenforceable, such
term or provision shall, insofar as it is in conflict with law, be treated as
deleted from this Agreement. This does not affect the validity or enforceability
of the remaining terms and provisions.

 

14.5 Counterparts: This Agreement may be executed in any number of counterparts,
each of which when executed and delivered is an original and all of which
together evidence the same agreement.

 

 

 



 7 

 

 

14.6 Cumulative Remedies No remedy conferred by any of the provisions of this
Agreement is intended to be exclusive of any other remedy which is otherwise
available to be sought at law, in equity, by statute or otherwise, and each and
every other remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law, in equity, by
statute or otherwise.

 

14.7 Assignment: A Party must not assign its rights under this Agreement unless
it has the other Party's written consent. A Party must not unreasonably withhold
its consent.

 

14.8 Third party rights: Save to the extent expressly provided in this
Agreement, the Singapore Contracts (Rights of Third Parties) Act (Cap. 53B)
shall not under any circumstances apply to this Agreement and any person who is
not a party to this Agreement (whether or not such person shall be named,
referred to, or otherwise identified, or form part of a class of persons so
named, referred to or identified in this Agreement) shall have no right under
the Singapore Contracts (Rights of Third Parties) Act (Cap. 53B) to enforce this
Agreement.

 

14.9 Waiver: A Party waives a right or remedy under this Agreement only if it
does so in writing. A Party does not waive a right or remedy simply because it

 

14.9.1fails to exercise the right;

14.9.2delays exercising the right; or

14.9.3only exercises part of the right.

 

A waiver of one breach of a term of this Agreement does not operate as a waiver
of another breach of the same term or any other term.

 

14.10 Further action: Each Party must promptly sign, do or procure to be done
all such further acts, deeds, things and documents as may be necessary or
reasonably requested by the other Party to give full effect to this Agreement,
and (so far as it is able) to provide such assistance as the other Party may
reasonably request to give effect to the spirit and intent of this Agreement.

 

14.11 Survival of provisions: A provision of this Agreement that has not been
met on, or can have effect after, completion of the transactions contemplated by
this Agreement, or termination of this Agreement, continues to apply after
termination.

 

15.    LAW AND JURISDICTION

 

15.1 This Agreement shall be governed by and construed in accordance with the
laws of Singapore.

 

15.2 The Parties agree to refer any disputes arising out of, or in connection
with this Agreement (including any disputes or questions regarding its
existence, validity or termination) to arbitration in the Republic of Singapore
in accordance with the arbitration rules of the Singapore International
Arbitration Centre ("SIAC") for the time being in force which rules are deemed
to be incorporated by reference into this provision. All arbitration proceedings
shall be conducted wholly in English language. The arbitration tribunal shall
consist of 1 arbitrator to be appointed by the SIAC in accordance with the SIAC
rules and the decision of the tribunal shall be final and binding.

 

16.    OPTION TO RENEW

 

16.1 The Company shall grant to the Client an option to renew this Agreement
granted on the terms and conditions below:

 

16.1.1The option to renew will be for a further term for a period specified in
the First Schedule ("the Renewed Term") commencing on the day after the expiry
of the Term. To exercise the option to renew, the Client shall serve on the
Company a written renewal notice ('Tenants Renewal Notice") not more than three
(3) months prior to the expiry of the Term (time being of the essence).

16.1.2Upon the Client's exercise of the option to renew in compliance with
Clause 16.1.1, the Company shall grant to the Client the Renewed Term at a
revised Rent to be determined by the Company based on the prevailing market rent
and on such terms and conditions as the Company may determine, which terms shall
exclude any further option to renew unless the Company otherwise decides.
Provided that the grant of the Renewed Term shall be subject to:

 

 

 



 8 

 

 

16.1.2.1there being no breach or non-observance of any of the covenants on the
part of the Client herein contained at any time during the Term or at the time
of its expiry;

16.1.2.2the execution by the Client of a fresh Agreement for the Renewed Term
not later than one (1) month before the expiration of the Term, time being of
the essence;

16.1.2.3compliance with all the provisions of this Clause 16; and

16.1.2.4any additional Deposit due under the Renewed Term upon the execution of
the Agreement for the Renewed Term.

16.1.3The option to renew shall lapse and be of no effect in the event of the
Client's failure to comply with all the provisions of this Clause 16. In this
connection, the Company shall not be taken to have waived its rights to
compliance with this Clause or to have acquiesced to any extensions of the Term
or any renewal of the Agreement granted hereunder unless such waiver or
acquiescence is in writing.

 

17.    HOLDER OVER

 

If the Client continues to occupy the Premises and/or Office beyond the
expiration or sooner determination of the Term or fails to deliver vacant
possession thereof to the Company after the expiration or sooner determination
of the Term, without any express written agreement between the Company and the
Client to extend the Term, the Client shall pay to the Company for every day of
such holding over double the amount of (i) daily Fees or (ii) daily Fees charge
based on the prevailing market rate during the period of any such holding over,
whichever is higher, and there shall be no renewal of this Agreement by
operation of law or pursuant to the provisions of this Agreement. During the
period of any such holding over all other provisions of this Agreement shall be
and remain in effect.

 

No provisions herein shall be construed as the Company's consent for the Client
to hold over after the expiration or sooner determination of the Term. For
purposes of this Clause, the Company shall not be taken to have waived any
requirements under this Agreement or to have acquiesced to any extensions of the
Term or any renewal of this Agreement unless such waiver or acquiescence is in
writing.

 

18.  REDEVELOPMENT

 

18.1 If the Company wishes to:

 

18.1.1redevelop, retrofit, refurbish, improve, renovate, upgrade or alter in any
way whatsoever and prescribe, control and change the use, construction, size,
configuration of or access to or any other aspect of any part or parts of the
Premises and/or Office; or 181.2 alter, place or erect structures within or
adjoining the Premises and/or Office, in such manner as the Company shall think
fit,

 

18.2 the Company may:

 

18.2.1do so at its absolute discretion and without the same constituting an
actual or constructive eviction of the Client from the Office and without
inuring any liability whatsoever to the Client therefor as long as reasonable
means of access to and egress from the Premises and/or Office are afforded (even
if such access may be temporarily restricted) and essential services are
maintained without prejudice however to the rights of the Company under any
other provision of this Agreement; or

18.2.2terminate the Agreement without compensation by giving to the Client at
three (3) months' prior written notice of such intention. Upon the expiry of
such notice, the Agreement shall absolutely cease and determine and the Client
shall deliver possession of the reinstated Office condition to the Company in
accordance with the provisions of the Agreement without compensation from or any
claim whatsoever against the Company but without prejudice to any right of
action of the Company in respect of any antecedent breach of this Agreement by
the Client.

 

 

 



 9 

 

 

RULES AND REGULATIONS

 

The Client covenants with the Company that during the Term:

 

1. Client shall not use the Office for any illegal or immoral act or purpose
other than the purpose set out in Clause 6.1;

2. Client shall not place anything in or cause obstruction of the common area;

3. Client shall not (without the prior written consent of the Company) make any
alterations to the set-up of the Office or to existing fixtures, fittings or
furnishings, install and add any additional furniture, torture and fittings in
the Office, exhibit and display on or affix, inter alio, tortures and fittings
to the interior or exterior of the Office or anywhere in the Premises or damage
the furniture and existing furnishings;

4. Client shall keep the Office dean and tidy and shall keep the Office,
including all tortures and fittings in it in good and tenantable repair and
condition and immediately make good, to the reasonable satisfaction of the
Company, any damage caused to the Office (including the fixtures and fittings in
the Office) or any other part of the Premises by the Client, its employees,
agents or any permitted occupier,

5. Client shall exercise care in the handling and safekeeping of the Company's
access cards to ensure the security of the Office;

6. Client shall not permit or keep in the Office any substances of a dangerous,
corrosive, combustible, explosive, radioactive or offensive nature which might
damage the Premises or the Office or any tortures or fittings in the Office; and

7. Client shall not damage or mistreat any equipment provided by the Company as
part of the Office or Ancillary Services.

8. Client shall not make or permit to be made any alteration in the internal
construction or arrangement or in the external or interior appearance of the
present scheme of decoration of the said premises without the written consent of
the Company first had and obtained and if requested by the Company at the time
of giving its written consent, the tenant shall restore the said premises to
their original state and condition at the tenant's expense upon the expiration
or termination of the Agreement.

9. Client shall not keep or permit to be kept on the said premises or any part
thereof any material of a dangerous or explosive nature or the keeping of which
may contravene any local statute or regulation or bylaw or in respect of which
an increased rate of insurance is usually or may actually be required or the
keeping of which may cause the fire policy in respect thereof to become null and
void.

10. Client shall not install additional electrical points, fixtures or fittings
without the previous consent in writing of the Company.

11. Client shall not drill or hack any hole or drive anything whatsoever into
the walls or to bore any hole in the ceiling without first having obtained the
consent in writing of the Company; in which case(s) the consent is given by the
Company, the Client shall reinstate the wall by covering it up with putty and
paint this affected part to its original condition upon expiration of the
Tenure. Painting of the walls is required when there are markings/drawings on
the walls upon expiration of the Tenure.

12. No consumption of food in the working room.

 

 

 



 10 

 

 

 

THE FIRST SCHEDULE

 

Clause 3.1

 

1. Term of Lease :

The term of twelve (12) months from the 1st day of June 2018 to the 31st day of
May 2019, both dates inclusive.

 

Clause 4.1

 



2 Commencement Date of Subsequent Payments : The 1st day of the month of Monthly
Rent

 

 

Clause 16

 



Option to Renew   Further term to be determined after discussion with Client

 

 

 

 

 

 



 11 

 